Citation Nr: 0730416	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

Entitlement to service connection for brain and kidney 
impairments.

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. [redacted] [redacted]


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 15, 1991 to 
April 26, 1991, with periods of inactive duty for training, 
including a period of unit training assembly on September 9, 
1994.  

The veteran presented sworn hearing testimony in support of 
her appeal during a hearing before the undersigned Veterans 
Law Judge in June 2007.

The issue of entitlement to service connection for a left 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's currently-shown brain and kidney impairments 
were caused by an injury occurring during inactive duty on 
September 9, 1994.


CONCLUSION OF LAW

Service connection is warranted for brain and kidney 
impairments.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran suffers from disabilities manifested by impaired 
brain functioning and impaired kidney functioning.  She 
contends that these current, chronic disabilities had their 
inception during a period of unit training assembly on 
September 9, 1994, when she spent the day going through 
records in a secondary dental clinic which had not been 
opened or aired out for several weeks, which had recently 
been fumigated, and where the air conditioning was not 
working.  She traces the inception of her current 
difficulties to this day on inactive duty and requests that 
service connection be granted.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a May 2003 
letter.  She was informed of the law governing the assignment 
of disability ratings and effective dates in an April 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided the veteran with the regulatory 
provisions governing the award of service connection, as well 
as the substance of the regulation pertaining to the VA's 
duties to notify and assist in the July 2003 Statement of the 
Case.  Accordingly, the Board considers VA's notice 
requirements to have been met.  

VA medical records and VA medical examinations have been 
obtained in support of the appellant's claim.  The veteran 
has submitted private medical statements for review.  She 
testified in support of the appeal during a hearing at the RO 
before the undersigned Veterans Law Judge.  She and her 
representative have presented written statements in support 
of her appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In short, the evidence of record shows that the veteran was a 
healthy individual until she spent September 9, 1994, on duty 
with her Air Force Reserve unit at Bergstrom Air Force Base.  
After spending the day researching old dental records in a 
secondary dental clinic which had not been opened or aired 
out for several weeks, which had recently been fumigated, and 
where the air conditioning was not working, she sustained 
permanent damage to her brain and kidneys. 

During the hearing on appeal, she testified that she felt ill 
the evening of September 9th, and felt much worse the next 
day.  Her contemporaneous service medical records show that 
she visited a medical corps person, complaining of aching and 
a low grade fever on September 10th.  The report reflects 
that she had dark urine; that the medical impression was of 
acute nephritis, that she was told to take fluids and 
aspirin, and referred to a nephrologist.  However, based upon 
erroneous advice, she believed that she was not eligible for 
hospitalization at the Air Force Base, and because her 
private medical insurance excluded coverage for any event 
related to military service, she waited until the weekend was 
over to seek hospital evaluation.  The contemporaneous 
reports of this medical evaluation reflect that she had acute 
nephritis, severe anemia, and renal failure.  She had an 
abnormal echocardiogram as well.  

No specific cause for her symptoms was identified at that 
time, or thereafter, however.  Subsequent to the acute 
nephritis, the evidence indicates that she developed problems 
related to brain injury and encephalitis, including vertigo, 
greatly reduced attention, concentration, and other cognitive 
deficits.  Recent neuropsychological evaluations reflect 
decreased and persistent difficulties with speed of 
information processing, attention/concentration, and 
anterograde memory.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  The unit training assembly in which the 
veteran participated on September 9, 2004, equates to 
inactive duty training for VA purposes.  32 U.S.C.A. § 502.

It is not contended and the evidence does not show that the 
veteran's current symptoms are related to her period of 
active duty in 1991.  Thus, for service connection to be 
warranted in this case, it must be shown that the veteran's 
current impairments are the result of an injury or injuries 
occurring during her inactive duty training on September 9, 
1994.  

The veteran's claims files contain multiple medical opinions 
dating the onset of her disabilities as September 9, 1994, 
and linking her current symptoms to that particular day.  For 
example, the dentist with whom the veteran used to practice, 
submitted a letter stating that she had worked in his 
practice at full capacity on September 8, 1994, but was never 
able to perform as a dentist after that date.  Memoranda from 
the Air Force dated in 1996 reflect that agency's official 
conclusion that the veteran's impairment was incurred in the 
line of duty.  A September 1999 psychological examination 
report reflects a diagnosis of "dementia due to toxic 
exposure," involving memory loss language disturbance, 
apraxia, and disturbances in executive functioning causing 
significant impairment in social and occupational 
functioning.  Her brother, who is a physician, has submitted 
a letter providing his opinion that her disabilities date to 
events occurring on September 9, 1994.  He also suggests that 
her delay in seeking medical treatment may have resulted in 
the inability to determine a definitive diagnosis for her 
problems.

An infectious disease consultation report dated in December 
1996 reflects that after extensive work-ups, no infectious 
disease was identified which could have caused the veteran's 
symptoms.  The report also shows that the veteran recalled 
noting a small red spot on her right forefinger, which she 
described as a tender erythematous ring with a white center 
that was about one quarter of a centimeter in size.  

An August 1997 medical opinion submitted by Dr. [redacted] 
[redacted], who served with the veteran, and who also presented 
sworn testimony in support of her appeal during the June 2007 
hearing, contains the following explanation:  

I believe that the precise cause (etiologic 
agent) of the Line of Duty injury to Major 
[redacted] body will never be established with 
certainty.  It has been suggested that it was 
HUS [Hemolytic Uremic Syndrome] or TTP 
[Thrombotic Thrombocytopenic Purpura] or IgA 
[immunoglobin A] Nephropathy, all entities 
for which no single etiologic agent has ever 
been established.  I believe that one could 
postulate a simpler explanation.  I believe 
that one could reasonably look at this as an 
environmental issue.  If one does, then the 
acute episode which Major [redacted] suffered can 
be explained as the result of an acute 
exposure to some toxic agent in the 
environment in the dental clinic in which she 
was working on the day she became ill.  The 
dental clinic had been closed and not 
ventilated for five weeks and had recently 
been sprayed with pesticides.  The internal 
conditions were hot and humid.  The X-ray 
developer fluids were open to the air.  She 
was bitten by a bug, probably a spider, 
probably while looking through stored dental 
paperwork.  Thus, the toxic reaction which 
she suffered could have been due to the 
pesticides or the pesticide solvent residues, 
to mycotoxins or fungal allergens in the 
ventilation system, to the X-ray developer 
fluids, or to nephrotoxins or other toxins in 
the spider venom.  The renal damage, the 
chills and fever, the anemia, and the mental 
status changes could all be explained in this 
way.  Whether prompt transport to Wilford 
Hall would have lessened the injury suffered 
or the subsequent sequellae is an issue I 
would rather leave to others.  In any event, 
the injury as just as acute as if she had 
suffered some more visible injury, such as a 
fall off a ladder.

At the June 2007 hearing, the veteran submitted additional 
evidence with a waiver of RO review.  This evidence is highly 
supportive of her claim and includes a statement from one of 
her commanding officers, who had worked with her at Bergstrom 
Air Force Base on September 9, 1994.  He confirmed that she 
had spent eight hours in a freestanding dental clinic which 
had been closed and locked since the previous unit training 
assembly, five weeks previous.  He noted that she had 
reported that the air conditioning in the building was 
broken, that the spore incubator was improperly turned on, 
and that the building smelled bad and stuffy.  He confirmed 
that the only people who had entered that building during the 
previous five weeks were the fumigators who had entered to 
fumigate the previous week.  He also provided his 
interpretation of her medical reports, stating that because 
she was experiencing gross hematuria on September 10th and 
11th, she should have been immediately referred to an 
emergency center, where appropriate treatment, such as 
plasmaphoresis could have been started immediately and that 
if such treatment had been timely provided, it would likely 
have prevented her brain damage and minimized the kidney 
damage.

Another document presented during the hearing was a statement 
from an oncologist who had been treating the veteran since 
September 28, 1994.  This physician stated that the course of 
the veteran's disease, with gradual recovery of renal 
function and her blood counts, suggests that she had an acute 
illness followed by a prolonged recovery phase rather than a 
chronic illness.  

Upon comprehensive review of the evidence of record, the 
Board notes that no etiology for the veteran's renal failure 
or the encephalitis has yet been identified, despite much 
testing and evaluation.  It appears to be generally-accepted 
that the veteran's current symptoms and functional impairment 
may all be traced to these episodes of renal failure and 
encephalitis, however.  All of the relevant medical and non-
medical evidence contained in the claims file attributes the 
veteran's current problems to events occurring during this 
weekend, and all the evidence contained in the file indicates 
that September 9, 1994, was the particular, specific date 
when the veteran's physical and mental health status changed 
dramatically.  There is no evidence of record to the 
contrary.  

The issue to be resolved in this case is whether the 
veteran's currently-shown disabilities are the result of 
injury occurring during her inactive duty.  Governing law and 
regulation provide that only residuals of injury occurring 
during inactive duty will be accorded service connection and 
VA compensation, with three exceptions:  an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  As the veteran suffered none of these 
events, for service connection to be warranted, her 
disabilities must be shown to have been cause by an injury.  

Following our review of the evidence, the Board finds that 
the veteran's currently-shown brain and kidney disabilities 
may be reasonably construed as the result of an injury 
occurring on September 9, 1994, in the form of an 
environmental exposure of some sort.  Certainly, if her 
disabilities are the result of a spider bite, one of the 
theories which has been postulated, the VA would be bound to 
identify the bite as the injury responsible for her current 
problems.  The evidence does not support a positive finding 
of a spider bite, yet the evidence also does not conclusively 
rule out the a spider bite as the causative factor.  
Similarly, the evidence points to the possibility that the 
air in the unairconditioned building may have been 
contaminated by pesticides or mold spores, but does not 
permit more than an educated guess that these factors may 
have caused the veteran's disabilities.  The logic required 
to find that exposure to chemicals or molds constitutes an 
injury is only a small step away from the spider bite as 
injury logic.  

Given the evidentiary inadequacies inherent to this case, 
from the veteran's work conditions and environment during her 
inactive duty assignment on September 9, 1994, to the medical 
establishment's inability to identify diagnoses for the 
veteran's problems or the etiology of her problems, the Board 
is left with one firm conclusion:  that whatever insult has 
caused the veteran's currently-shown disability, it occurred 
during a very brief, identifiable time period, and is 
inextricably tied to her inactive duty assignment on 
September 9, 1994.  The suddenness of the onset of her acute 
illness is certainly more analogous to an injury situation 
than to a disease process, and indeed, the medical experts 
have not identified a disease in this case, describing her 
situation variously as caused by "acute exposure," "toxic 
exposure," and "acute illness," as set forth above.  It is 
also our responsibility to apply the benefit of the doubt in 
resolving each such issue where the evidence is in equipoise.  
38 U.S.C.A. § 5107.  We are left with the conclusion that the 
veteran's current disabilities result from an injury incurred 
during inactive duty.  As such, service connection for 
impairment to the veteran's brain and kidneys is warranted.

The evidence supports the benefit sought and the appeal is 
granted.





ORDER

Service connection for brain and kidney impairment is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran has also filed a claim for entitlement to service 
connection for a left food disability.  Review of her service 
medical records reveals several instances of complaints of 
left foot pain, and one instance of left foot tendonitis, all 
dated during inactive duty periods.  One report in particular 
reflects complaints of pain after a three mile hike during an 
inactive duty training event.  Private medical records 
submitted at the time of the June 2007 Board hearing, reflect 
complaints in the early 1990s of pain in the left second toe.  
Assessments included tendonitis and traumatic arthritis in 
the joint.  Subsequently, in 2005, she underwent a 
cheilectomy of the left second metatarsalphalangeal joint.  
She now asserts that the cheilectomy was required on account 
of disability which should be service-connected.  

Review of her other medical records reveals that prior to the 
September 1994 episode, she was very physically active, 
playing soccer regularly, and skiing, in addition to the 
physical training required for her Air Force reserve service.  
Although Dr. [redacted] opined during the hearing on appeal, that 
the foot problem may be linked to service, it does not appear 
that he was familiar with the veteran's medical history 
relative to her left foot.  Currently, the record does not 
contain an informed medical opinion as to whether the 
veteran's left foot disability may be linked to service, so 
as to support a grant of service connection.  In cases such 
as this, the VA is required to supplement the record with a 
medical opinion regarding the question of nexus.  38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to identify the etiology of 
her currently-shown left foot disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to review the private medical 
records reflecting treatment in the 1990s 
and surgery in 2005, in addition to the 
service medical records, reflecting left 
foot complaints during the veteran's 
reserve service.  The examiner is 
requested to identify whether the veteran 
suffered a particular injury to her left 
foot during service in 1990, and if so, 
whether residuals of that injury are 
related to her currently-shown left foot 
impairment, including after the 2005 
surgery.  It is requested that the 
opinion be expressed in terms of 
probability, i.e., less likely than not, 
or more likely than not.  If no medical 
conclusion may be reached without resort 
to speculation, this should be stated as 
well.  The complete rationale for all 
opinions expressed should be fully 
explained.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


